﻿Permit me to begin by congratulating you on your election to the presidency of the General Assembly at its forty-fifth session. With your illustrious background and wide experience in affairs of state and government, you will guide the Assembly through its agenda with the skills and sensitivities required of the job. Singapore and Malta achieved independence in the same group of now States within a year of each other. We are thus particularly proud to see Malta in the Chair. I would also like to place on record our appreciation to His Excellency Major-General Joseph Garba for carrying out his duties as President of the General Assembly so efficiently and diligently during the last session.
We take this opportunity to welcome independent Namibia to the General Assembly as a member of the United Nations for the first time. Its presence has been long stalled and we are most happy to see Namibia finally take the seat in our Midst. We also welcome our newest member, Liechtenstein, which played an active role in many Multilateral bodies even when it was not formally a Member of the Organisation.
There is no doubt that the United Nations gains strength as its membership gains universality. We WELCOME the interest shown by the Republic of Korea in joining the United Nations. We would also welcome the Democratic People's Republic of Korea if it wishes to join. Membership for the two Koreas in the United Nations need not preclude their efforts for peaceful reunification.
Momentous changes are transforming the world. Historians have pronounced that the post-war era and the structure of world politics which it engendered collapsed in 1989. We witnessed breathtaking events in Eastern Europe as existing political orders gave way to new ones, culminating in the breach of the Berlin Wall on 9 November. Today, on 3 October, we see the two Germanys united as one. 
History will no doubt recognize and record that it was President Mikhail Gorbachev's courage and determination to initiate change in the Soviet Onion and his now thinking that transformed the historical context in which we now live and act. Super-Power rivalry and the balancing of military power and blocs have been replaced by super-Power dialogue and co-operation. In many parts of the world this has meant the easing of tensions and a greater latitude in relationships.
The cold war is over. But it is not the end of history. History will go on and it will not be boring. If we are not careful, it might even be devastating. The end of the ideological cold war only reveals the vast dimensions of the problems still confronting us.
Notwithstanding the auspicious climate between the East and the Host, the problems of the threats to international peace and security and the maintenance of peace and security are as pressing and as relevant as ever. Not since the Cuban missile crisis of 1962 have we been faced with an international crisis of such grave proportions. In August, we were on the verge of a military catastrophe. As the Secretary-General, Mr. Javier Peres de Cuellar, said recently in Bogota, on 23 August, the third world countries "continue to experience alarming insecurity, of which we are now seeing dreadful evidence".
With hindsight we can see that the euphoria ushered in by the end of the cold war could not have lasted. Even as we witnessed the peaceful political changes in Europe and a successful transition to independence in Namibia we were made acutely aware of the elusiveness of global peace. The withdrawal of Soviet troops from Afghanistan did not hasten the achievement of a political settlement and the fighting and killing persisted. The situation in Lebanon continued to worsen and the peace process on the question of Palestine moved at a glacial pace. Thus the learned that détente between the super-Powers need not automatically mean a more congenial environment globally. The Iraqi invasion of Kuwait is a grim reminder of the problem of security for smaller States in a Hobbsian world. In a matter of hours, the Iraqi takeover of Kuwait was complete.
At the forty-fourth session of the General Assembly my delegation drew attention to the paradox of peace for the weaker and smaller nations. If the structure of world politics has changed irrevocably with the breathtaking eradication of the deep ideological divide, a new order is waiting to be constructed. There are undoubtedly many new players that can affect the restructuring of the international order. There is little doubt that the retreat of the super-Powers from their global role creates an opening wedge for the development of regional ambitions and encourages new aspirants to regional hegemony. This was what Iraq set out to do by force. This is what the international community must seek strenuously to prevent.
The Iraqi invasion and annexation of Kuwait is absolutely unacceptable because it was unprovoked. It was an act of blatant aggression. It was against the principles and the Charter of the United Nations. Kuwait has been a peace-loving and law-abiding member of the international community. Furthermore, it enjoyed good relations with its neighbour, Iraq. Yet on 2 August thousands of Iraqi troops backed by tanks and helicopters overran Kuwait City, taking the capital. The Security Council reacted swiftly and decisively and it voted unanimously to condemn the Iraqi invasion and annexation of Kuwait. It reacted correctly when it expressed its determination not to recognize any regime set up by the occupying Power.
This was what the United Nations was created for - to maintain international peace and security and to take collective measures to prevent and remove threats to the peace and to suppress acts of aggression. For the first time in the history of the United Nations the Security Council imposed comprehensive sanctions backed by a naval and air blockade to put pressure on Iraq to withdraw its forces from Kuwait and to restore sovereignty, independence and territorial integrity to the country. In the new post-cold-war era the United Nations rose to meet the threat and the challenge. There is no other way. The United Nations must stand united in its resolve to get Iraq out of Kuwait. Iraq must see that the whole world is against its actions, and not just a few countries.
The international community must not shrink from its duty to take concerted action against aggressors who violate international law and principles. Otherwise, nations would exist in a state of permanent insecurity. It is also a tact that third world nations depend to an extraordinary degree on international bodies for the preservation of security. There should be more effective ways to prevent aggression. We should not wait till the belligerent strikes.
Singapore views the annexation of Kuwait most gravely. This is especially so as one historic epoch is closing and another is unfolding. For about 40 years we established an international order where the rules of the game were understood. The super-Powers played a role in upholding that order. Today, in the fluid international situation, new players are testing the system. We must not lose the opportunity to insist now that the new international order should be one which demands the strictest adherence to the norms and the principles of international law backed by an effective system of common and collective security. 
If history since the Second World War has taught us anything, we should have come to the recognition that military power cannot be used to achieve political objectives and that aggression does not pay. It is the task of the United Nations to underscore this message with the weight of its collective will to deter future aggressors. In South-East Asia the United Nations played a crucial role in an analogous problem of peace and security. After more than a decade of war it is now possible to envisage realistically an end to the long tragedy of Cambodia.
On 10 September 1990 a major breakthrough was achieved in Jakarta, when all the Cambodian parties agreed to accept, in its entirety, the framework for a comprehensive political settlement based on an enhanced United Nations role in Cambodia that was worked out by the five permanent members of the Security Council during the course of this year. In Jakarta, the Cambodians also formed a Supreme National Council which now occupies Cambodia's seat in this Assembly. This is the first critical stage towards a more far-reaching national reconciliation. 
Many years of patient work by countries in and outside the region contributed to this success. The Association of South-East Asian Nations (ASEAN) has played a leading role on Cambodia from the very beginning. An International Conference on Kampuchea was held at the United Nations in 1981 under the chairmanship of the Foreign Minister of Austria. The Ad Hoc Committee of that Conference, led by Senegal, has played a useful role. Indonesia took the initiative to organize a series of informal meetings in Jakarta. France and Indonesia convened an International Conference on Cambodia in Paris last August which established the basic framework for the negotiating process.
The Permanent Five must be commended for having had the vision and the courage to seize the historic opportunity afforded by the profound international realignments that have occurred, to work together to shape the framework of a settlement. The recent adoption of Council resolution 668 (1990) by a unanimous vote of the Council is a watershed in the Cambodian peace process.
But in the most basic and important sense, a political settlement in Cambodia will be the achievement of the international community as a whole; a success for all States, big and small, in and outside the region. It is only because the international community, expressing its will in successive sessions of the General Assembly during the last decade, refused to compromise on basic principles of international law that it is possible to look forward to the restoration of Cambodian independence and peace throughout South-East Asia. Z should like to tasks this opportunity to thank all those who have steadfastly supported ASEAN for more than a decade. It was their faith in the United Nations and in international law that made the achievements of Jakarta, Paris and the Permanent Five possible. 
The Permanent Five framework accepted by the Cambodians in Jakarta is not a perfect document. We are dealing with political realities that are far from perfect. There are still many challenges ahead. But it is the best hope for the majority of ordinary Cambodians who have no interest in the machinations and rivalries of their leaders and their patrons and whose only desire is peace. For these many ordinary Cambodians, the United Nations offers their only hope for a better life for themselves and their children. We must not falter or fail them. If much has been achieved, much more needs to be done. Peace in Cambodia will require an enhanced role for the United Nations that is without precedent. The framework accepted by the Cambodian parties needs to be fleshed out and elaborated in many details.
There should be no illusions that this will be an easy task. But the foundations have been laid. I am confident that if the major Powers and the regional Powers continue to co-operate, and the Cambodians themselves build upon the opportunity now before them, it is a task that is well within our grasp. The urgent need now is to maintain the momentum and press ahead, setting aside old animosities, working only for the good of all Cambodians, without being distracted by recriminations or irrelevant rivalries. We hope that all parties will co-operate fully in the process of elaborating the framework, without raising new issues or reviving questions that have been overtaken by events. Attempts to alter the Permanent Five framework will only prolong conflict. We look forward to the early reconvening of the Paris International Conference on Cambodia, where a final comprehensive political settlement can be signed.
When this occurs it will turn the page on an unhappy period in the history of Cambodia, Indo-China and South-East Asia. It will signal the beginning of a new chapter in which the animosities of the past can be set aside in favour of co-operation for mutual benefit. The peoples of Indo-China have suffered deprivation for too long. They deserve better. Κ Cambodia at peace with itself and with its neighbours and a vibrant and dynamic Viet Ham, at peace with the region and sharing fully in the prosperity of the rest of South-East Asia, is in the interests of all the ASEAN countries, and indeed of the world. This will be a triumph for the international community and for the United Nations.
All this leads us to conclude that the United Nation is poised to play an increasingly significant role, to foster and uphold a now international order; an international order which is peaceful; an international order which is just; an international order which is equal; an international order which will not tolerate larger States devouring smaller States; and an international order in which gross imbalances between nations will be reduced.
My delegation is pleased that co-operation between the great Powers has facilitated the work of the United Nations, allowing it to respond in a crisis with requisite speed. But we would be concerned if great-Power unanimity translated into a great-Power directorate which would in effect shape the new international order without the necessary checks and balances. If we are to leave behind the old international order to reach out for a new order in a new era, where domination and aggression are phenomena of the past, then the voices of the many, the voices of the North and the South, the great and the small, should be heard and heeded. The United Nations, which is a microcosm of the macrocosm, is a useful forum through which the great Powers must consult the rest of the world to forge a consensus on peace and development.
The United Nations in the new era will be stretched to perform additional functions as its potential is now fully appreciated by all. Some of those functions will be new; they will be innovative activities demanded by a rapidly changing world that is impatient to enjoy the promise of economic modernization and political change. There will be catalytic actions demanded for tackling the problems of the global environment, debt, terrorism, drugs and AIDS. The United Nations is best placed to co-ordinate the efforts and provide the mechanisms necessary to tackle urgent environmental issues, which are complex, multifaceted and related to issues of development. The 1992 United Nations Conference on Environment and Development will require follow>up action to achieve the targets of the twenty-first-century agenda. The United Nations will thus surely grow. Other functions will be those that were envisaged under the Charter by the founding fathers but were never implemented because ideological differences and mistrust got in the way.
Certainly the time has come in the interests of international peace for the United Nations to sharpen its ability to deter or counter aggression by one State against another. The monitoring and decision-making mechanisms of the United Nations, as well as the machinery of collective defence, should be increasingly geared towards a policy of "prevention is better than cure".
The United Nations has now come full circle. There was a time when its detractors were abundant and its prestige was low. Today, after a string of successes with the Iran-Iraq war, Afghanistan, Namibia and Cambodia, we have new faith in the institution. But the effectiveness of the United Nations cannot be based simply on respect and faith or even on political support. In the end the potential of the United Nations will be determined by the financial solvency of the institution. If we are to help the United Nations realise its potential it is important that all its Members should pay their assessed contributions in full. Just as it is important to uphold the Charter in natters of international law and principles, so it is equally important to abide by its rules on financial arrangements.	
The United Nations may never fulfil the Utopian dream of its founders, but it can stake new beginnings in the 1990s, if all of us want that to happen.
